Case 1:20-cv-03538-GLR Document 3-1 Filed 12/07/20 Page 1 of 25




               Attachment A
               Case 1:20-cv-03538-GLR Document 3-1 Filed 12/07/20 Page 2 of 25

GALLAGHER                                                                Peter E. Keith
                                                                         Direct Dial: 410.347.1338
                                                                         pkeith@gejlaw.com
GALLAGHER EVELIUS & JONES
     ATTORNEYS AT LAW




                                                October 8, 2020

     VIA E-MAIL

     Colleen Robbins, Esq.
     Chief of Online Threat Initiatives
     Federal Trade Commission
     Bureau of Consumer Protection
     Division of Marketing Practices
     600 Pennsylvania Ave., NW
     Washington, D.C. 20580

               Re:   Possible Receivership Action in U.S. District Court
                     for the District of Maryland

     Dear Colleen:

            Thank you for your interest in including me among possible candidates to be
     presented to the U.S. District Court for the role of receiver in the action being contemplated
     by the FTC.

           My law firm and I would consider it an honor to be considered for such an
     assignment. Examples of our work in this area include the following matters:

            1.     Federal Trade Commission v. Midway Industries, LLC, et al., Civil No. JKB-
     14-2312 (D. Md.) – I have served as court-appointed Receiver for entities that engaged in
     fraudulent and deceptive sales practices. This receivership began in 2014. The Court has
     entered a formal discharge order and the case will be concluded in the next 2-3 weeks. Our
     work included cessation of business operations in Maryland and Florida, termination of
     180 employees, cooperation with federal law enforcement authorities pursuing criminal
     charges, and investigation and recovery of assets. This receivership successfully generated
     $11.9 million in consumer redress for victims of fraud. Harris Senturia of the FTC’s East
     Central region served as lead counsel for the FTC. Amy Hocevar also represented the FTC.
     Mark Saudek of our firm served as lead counsel to the Receiver.

           2.   Federal Trade Commission v. Residential Relief Foundation, et al., Civil No.
     JFM-10-CV-3214 (D. Md. 2010) – I was appointed by the Court to serve as Receiver for
     home loan mortgage and related companies engaged in deceptive business practices. My


     #714700
               Case 1:20-cv-03538-GLR Document 3-1 Filed 12/07/20 Page 3 of 25

GALLAGHER
GALLAGHER EVELIUS & JONES
     ATTORNEYS AT LAW


     Colleen Robbins, Esq.
     October 8, 2020
     Page 2


     duties included closure of the businesses, collecting assets, investigation of fraud, pursuit
     of claims, cooperation with law enforcement agencies, and reporting to the Court. The
     receivership concluded in 2013 and resulted in recovery for victims of unlawful practices.
     Mark Saudek of our firm served as lead counsel to the Receiver and a team of attorneys
     and a paralegal provided assistance in this receivership. Gregory Ashe and Robin Thurston
     handled this case for the FTC.

            3.     United States of America v. Maxim Healthcare Services. – I was selected by
     the U.S. Department of Justice, Office of the United States Attorney for the District of New
     Jersey, to serve as Monitor pursuant to a Deferred Prosecution Agreement (“DPA”)
     between DOJ and Maxim, involving criminal charges and a civil settlement associated with
     allegations of health care fraud. Maxim was a privately-held company with over 200
     offices nationwide and more than 20,000 employees. Our firm also served as counsel to
     the Monitor. Our work during a two-year period included review of company practices,
     investigation of fraudulent activities, evaluation and monitoring the Company’s
     compliance with the DPA and federal health care laws, and quarterly reporting to the
     USAO.

            4.     Federal Trade Commission v. Silver Shots, Inc., et al., Civil No. L-95-2003
     (D.Md. 1995) – I was appointed by the FTC and the Court to serve as receiver for
     companies engaged in deceptive marketing and business practices. My duties included
     closure of the business, freezing and collecting assets, investigation of fraud, pursuit of
     claims, and cooperation with criminal law enforcement agencies and an FTC-appointed
     administrator.

            5.      Melanie S. Lubin, Securities Commissioner for the State of Maryland v.
     Starboard Associates, Inc., et al., Case No. 24-C-99-004415 – In 1999 I was appointed by
     the Circuit Court for Baltimore City and the Maryland Securities Commissioner to serve
     as receiver for companies engaged in securities fraud. My duties included closure of the
     business, freezing and collecting assets, investigation of fraud, pursuit of claims, arranging
     for distributions of assets to creditors and victims of the fraud, and cooperation with law
     enforcement agencies leading to a criminal guilty plea.




     #714700
               Case 1:20-cv-03538-GLR Document 3-1 Filed 12/07/20 Page 4 of 25

GALLAGHER
GALLAGHER EVELIUS & JONES
     ATTORNEYS AT LAW


     Colleen Robbins, Esq.
     October 8, 2020
     Page 3


            6.     Melanie Senter Lubin, Securities Commissioner for the State of Maryland v.
     Andrew H. Williams, Jr., et al., Case No. CAE 07-28453 (Circuit Court for Prince George’s
     County) – Mark Saudek of our firm served as lead counsel in a state court securities fraud
     receivership involving a nationwide mortgage loan Ponzi scheme. As counsel to the
     receiver during the period 2007-2010, our firm pursued lawsuits in several states, helped
     shut down what had been a $130 million scheme, recovered assets for 1200 victimized
     investors, and provided assistance to criminal law enforcement agencies leading to
     indictments.

            7.      Melanie Senter Lubin, Securities Commissioner for the State of Maryland v.
     Answer Care, Inc., et al., Case No. 24-C-00-004710 (Circuit Court for Baltimore City) –
     Our firm served as counsel for the Court-appointed receiver in a securities fraud action
     involving fraudulent viatical insurance policy investments. Our work included cessation
     of the business, investigation of the fraud, pursuant of claims and assets, and assistance in
     distributing recovered funds to defrauded investors.

            8.      We were retained in 2012 by the Federal Deposit Insurance Corporation to
     investigate a failed, FDIC-insured Maryland bank, Bradford Bank. Our work included
     investigation of potential claims and recoverable assets, and litigation against officers and
     directors to recover losses incurred in connection with the bank failure.

            9.     In re Beneficial Financial Services, Inc., Case No. 02-2265 (U.S. Bankruptcy
     Court for the District of Columbia) – Our firm represented the Court-appointed receiver in
     a Chapter 11 bankruptcy of a company engaged in the fraudulent sale of interests in viatical
     settlements.

            With regard to qualifications, since you have indicated that the potential subjects of
     the receivership are involved in stock trading/financial services, I would note that I serve
     as Board Chair for a public pension fund and am familiar with equities, trading and
     marketing used by investment firms.

            Attached are my CV and a full resume. Also attached is a CV and full resume for
     my partner, Mark Saudek, who would be available to assist on this project as lead counsel
     to the Receiver. Mark served as lead counsel in the Midway Industries, Residential Relief


     #714700
               Case 1:20-cv-03538-GLR Document 3-1 Filed 12/07/20 Page 5 of 25

GALLAGHER
GALLAGHER EVELIUS & JONES
     ATTORNEYS AT LAW


     Colleen Robbins, Esq.
     October 8, 2020
     Page 4


     Foundation, and the securities fraud receivership described in items 1, 2, and 6 above.
     Mark also served as counsel to the Monitor in item 3 above. I have also included CVs for
     Meghan Casey and Ella Aiken, who would also be available to assist in this project.
     Meghan and Ella both have experience in internal investigations and complex civil
     litigation. Meghan’s experience at the Maryland Attorney General’s Office included
     pursuing a wealth management/brokerage entity that engaged in deceptive practices. Our
     team would also include Charlotte Hoffman, an experienced paralegal who was heavily
     involved in shutting down the businesses and asset recovery in the FTC’s Midway
     Industries and Residential Relief Foundation receiverships. Our firm would be prepared
     to staff this matter with whatever personnel may be needed, and to carry out the
     receivership in a cost-effective manner for the benefit of the public and victims of any
     fraud.

            With regard to accountants, in past FTC receiverships we have used Raymond
     Peroutka of Verity, LLC for forensic accounting work. The accounting firm of Katz
     Abosch in Timonium, MD handled tax returns, 1099s and other accounting work in the
     Midway Industries receivership. Our firm also has relationships with other accounting
     firms. With regard to geographic limitations, our lawyers are admitted in several states
     and federal districts outside of Maryland, and we have developed relationships with law
     firms in most states such that we can readily arrange local counsel relationships as needed.

             Our regular billing rates are as follows. We would commit to not increase our billing
     rates for the project during the course of the receivership.

                              Peter E. Keith        $450.00/hr.
                              (discounted from regular rate of $580.00/hr.)

                              Mark S. Saudek           $500.00/hr.
                              Meghan K. Casey          $360.00/hr.
                              Ella R. Aiken            $340.00/hr.
                              Charlotte D. Hoffman     $205.00/hr.




     #714700
                Case 1:20-cv-03538-GLR Document 3-1 Filed 12/07/20 Page 6 of 25

GALLAGHER
GALLAGHER EVELIUS & JONES
      ATTORNEYS AT LAW


      Colleen Robbins, Esq.
      October 8, 2020
      Page 5


            This letter will also confirm that I have not been subject to any disciplinary action
      by any professional or licensing authority, and that I have not been subject to any
      government sanctions of any kind.

              Thank you again for including me for consideration as a receiver in the
      contemplated action. Feel free to contact me if you have any questions or need further
      details concerning qualifications.


                                                              Sincerely,



                                                              Peter E. Keith


      PEK/cmc
      Attachments




      #714700


 218 North Charles Street   Suite 400   Baltimore, MD 21201    p: 410.727.7702   f: 410.468.2786   gejlaw.com
                     Case 1:20-cv-03538-GLR Document 3-1 Filed 12/07/20 Page 7 of 25
                                                                                     Peter E. Keith
                                                                                     Direct Dial: 410.347.1338
                                                                                     pkeith@gejlaw.com




                                                  Peter E. Keith
                                                  Partner

                                                  Peter has been a member of Gallagher Evelius & Jones LLP
                                                  since 1989. He joined the firm following several years of
                                                  public service, first as a white collar criminal prosecutor at
                                                  the Attorney General's Office and then as trial counsel for
                                                  the U.S. House of Representatives in an impeachment of a
                                                  federal judge.
Practice Areas
•   Education                                     Peter concentrates his practice in trial and appellate
•   Employment
•   Health Law                                    litigation in state and federal courts. He has handled many
•   Litigation                                    complex jury trials and appeals during the course of his
                                                  career. Peter regularly represents the firm's hospital,
Education
                                                  college, banking, and governmental clients in a wide range
• University of Virginia, BA, 1976
    Phi Beta Kappa                                of cases including health care, estates and trusts,
• University of Virginia School of Law, JD,       education, constitutional and civil rights, employment,
  1980
                                                  environmental and professional malpractice matters. He
Court Admissions                                  has also conducted special investigations for corporations,
• Maryland State Courts                           nonprofit institutions, and governmental clients.
• United States Supreme Court
• United States Court of Appeals for the
  Fourth Circuit                                  Peter has taught civil litigation as an adjunct professor at
• United States Court of Appeals for the Sixth    the University of Maryland Law School since 1990. Peter
  Circuit
• United States District Court for the District
                                                  was selected for inclusion in Best Lawyers in America 2020
  of Maryland                                     in the areas of Commercial Litigation, Litigation--Banking
• United States District Court for the Eastern
  District of Michigan
                                                  & Finance, Litigation--Labor & Employment, and was
• United States Tax Court                         selected as their 2013 Baltimore Litigation Trusts & Estates
                                                  "Lawyer of the Year." He has been recognized in
Bar Admissions                                    Maryland Super Lawyers since 2008.
• Maryland
                                                  Bar and Professional Memberships
                                                  American College of Trial Lawyers, Fellow
                                                  American Bar Association, Litigation Section
                                                  American Health Lawyers Association
                                                  Bar Association of Baltimore City
                                                  Federal Bar Association
                                                  Maryland State Bar Association, Litigation Section

                                                  Civic and Charitable Service
                                                  Baltimore Fire and Police Retirement System, Chairman,
                                                   Board of Trustees. City public pension fund for
                                                   approximately 4000 active and 6000 retired Baltimore
                                                   city firefighters and police officers and their
                                                   beneficiaries. The System has $2.5 billion in assets,
                                                   invested in a highly-diversified portfolio. The Board is
                                                   responsible for managing and investing the investments,
                                                   dealing with investment managers, overseeing the
Case 1:20-cv-03538-GLR Document 3-1 Filed 12/07/20 Page 8 of 25
                    administration of benefits, and addressing a variety of
                    other issues involving the police and fire employees and
                    their retirement benefits.
                   Friends of Gallagher Services, Board of Directors (1998 -
                    2007)
                   Equal Justice Council, Board of Directors
                   Maryland Legal Aid Bureau, former member, Board of
                    Directors
        Case 1:20-cv-03538-GLR Document 3-1 Filed 12/07/20 Page 9 of 25



                                      PETER E. KEITH
                                Gallagher Evelius & Jones LLP
                              218 North Charles Street, Suite 400
                                     Baltimore MD 21201
                                         410.347.1338
                                      pkeith@gejlaw.com

EDUCATION:                  University of Virginia, B.A. (1976), Phi Beta Kappa
                            University of Virginia School of Law, J.D. (1980)


EMPLOYMENT:
1989 - Present              Gallagher Evelius & Jones LLP

          Partner at Baltimore law firm specializing in trial and appellate litigation and internal
investigations. Clients include major corporations, hospitals, colleges, governmental agencies,
privately-held businesses, non-profits and individuals.            Areas of practice include
business/commercial, health care, employment, trust and estate, environmental, education, and
financial-related disputes.

         U.S. District Court for the District of Maryland Exceptional Service Award, 2013

1988 - 1989                 U.S. House of Representatives
                            Committee on the Judiciary
          Special prosecution counsel for U.S. House of Representatives in connection with
impeachment trial of Chief U.S. District Judge Walter L. Nixon, Jr. of Mississippi. Conducted
investigation and served as trial counsel in U.S. Senate proceedings. Worked with U.S. Department
of Justice and impeachment team to develop facts resulting in removal of judge from office during
House proceedings and Senate impeachment trial. Supervised GAO investigators, advised
Members of Congress and prepared House Judiciary Committee Report of impeachment inquiry.

1984 - 1988                 Assistant Attorney General
                            Office of the Attorney General of Maryland
         Savings and Loan Criminal Division (1985–1988, Division Chief 1987–1988). Prosecuted
bank officials and real estate developers in wake of collapse of state-insured savings & loan
industry. Efforts resulted in numerous felony convictions and recovery of $25 million in stolen
funds. Criminal jury trials and appeals. Supervision of co-counsel, investigators and accountants.
Served as Special Assistant U.S. Attorney in connection with joint federal-state criminal
investigation.

         Civil Division (1984 – 1985). Trial and appellate civil litigation representing State
agencies and officials in environmental, employment, education, constitutional, estate and health
care matters.

         Attorney General’s Exceptional Service Award, 1986
        Case 1:20-cv-03538-GLR Document 3-1 Filed 12/07/20 Page 10 of 25



PETER E. KEITH
Page 2


1980 - 1984                  Venable, Baetjer & Howard
                             (Baltimore and Washington, D.C. Offices)
          Trial and appellate employment litigation and civil litigation under supervision of former
U.S. Attorney General, including defense of antitrust, products liability, labor and employment
lawsuits.

TEACHING EXPERIENCE:
Adjunct Professor, University of Maryland Law School (Civil Litigation, 1991 - 2019)

Instructor, Trial Practice and Deposition Seminars, Office of the Attorney General of Maryland and
         Baltimore City Dept. of Law

Presentations on litigation, employment, education and health care issues at conferences of
         American Academy of Hospital Attorneys, National Association of College and University
         Attorneys, Hospital Financial Management Assn., and other groups

BOARD SERVICE:

Board Chairman and Trustee, Baltimore Fire & Police Employees’ Retirement System (2005 to
present), a $2.8bn public pension fund serving active and retired Baltimore City fire and police
officers and beneficiaries

Independent College Fund of Maryland – Served as Board Chair of non-profit organization
supporting private liberal arts colleges in Maryland with $1+ million annual campaign involving
corporate and foundation donors

Equal Justice Council of Maryland, Legal Aid Bureau (2006 to present) – Fundraising for state legal
aid entity representing indigent citizens

SAMPLE CASES:

Maryland Commission to Restore Trust in Policing (2019-2020) – Appointed as counsel to State
Commission investigating corruption within the Baltimore City Police Department. Investigation
has included public hearings, interviews, subpoenas for records, research on possible
recommendations for local and statewide police reform, and preparation of report to be issued to the
public.

Federal Trade Commission v. Midway Industries LLC (D.Md. 2014-2020) – Appointed by U.S.
District Court to serve as Receiver for entities accused by the FTC of fraudulent and deceptive sales
practices. Work included cessation of 180-employee business, internal investigation of business
practices, recovery of assets and reporting to Court. Receivership generated $11.9 million for
victims of fraud.
       Case 1:20-cv-03538-GLR Document 3-1 Filed 12/07/20 Page 11 of 25



PETER E. KEITH
Page 3


U.S. v. Maxim Healthcare Services (2011-2013) – Appointed by U.S. Department of Justice, Office
of U.S. Attorney for the District of New Jersey, to serve as Monitor for a national home health
company under a Deferred Prosecution Agreement based upon violations of federal healthcare laws
and criminal/civil settlements. Work included internal investigations, compliance advice and
quarterly reporting to DOJ over a two-year period.

Federal Trade Commission v. Residential Relief Foundation (U.S. Dist. Ct. Md. 2011-2013) –
Appointed by Court to serve as receiver in FTC action involving deceptive marketing practices
associated with home mortgage loans. Duties included closure of business, pursuit of claims and
recovery of assets for victims of unlawful practices.

Romero v. Buhimschi and Yale University, No. 09-1195 (6th Cir. 2010) – Defense of medical
research scientist against Lanham Act, defamation and breach of contract claims.

In re Lamdin, 404 Md. 631, 948 A. 2d 54 (2008) – Appointed by Maryland Commission on Judicial
Disabilities to serve as ethics prosecutor in disciplinary proceedings involving judge who violated
Canons of Judicial Ethics.

Posner v. Comptroller, 951 A. 2d 112, 180 Md. App. 379 (Md. App. 2008) – Representation of
estate in tax refund proceedings.

U.S. v. Mayor and City Council of Baltimore (U.S. Dist. Ct. Md. 2003-2017) – Representation of
City of Baltimore in Clean Water Act environmental action brought by EPA and U.S. Department
of Justice for sewer overflows, resulting in Consent Decree to renovate City’s sewer infrastructure
at an estimated cost of $900 million.

Lubin v. Agora, Inc., 389 Md. 1, 882 A. 2d 833 (2005) – Representation of national association of
securities enforcement officials in appeal addressing scope of state securities enforcement
investigative powers.

Estate of Posner v. Internal Revenue Service, 2004 WL 1045461, U.S. Tax Court Memo. 2004-112
(2004) – Recovery of $4.5 million in taxes and interest from IRS on behalf of an estate.

Maryland Port Administration v. Archer Daniels Midland Co. (D. Md. 2003) – Representation of
Maryland Port Administration in business lawsuit following collapse of pier and grain elevator in
Baltimore’s Inner Harbor.

Collins v. State – Representation of Maryland death row inmate in post-conviction proceedings;
successfully achieved removal of death sentence and re-sentencing to life imprisonment.

Rogosin v. Mayor and City Council of Baltimore, 197 F. Supp. 2d 345 (D. Md. 2002) –
Representation of City in defense of race and age discrimination claims brought by two former city
attorneys.
        Case 1:20-cv-03538-GLR Document 3-1 Filed 12/07/20 Page 12 of 25



PETER E. KEITH
Page 4


Gordon v. Posner, 142 Md. App. 399, 790 A.2d 675 (2002) – Representation of estate in $3 million
tax apportionment dispute.

Hopkins v. Silber, 141 Md. App. 319, 785 A.2d 806 (2001) – Defense of urological surgery
malpractice action involving contributory negligence by patient.

Geduldig v. Posner, 129 Md. App. 490, 743 A.2d 247 (2000) – Defense of fraud and undue
influence claims in caveat proceedings to set aside Will for $20 million estate; successfully
represented estate in month-long jury trial.

Lubin v. Starboard Associates Inc., et al. (Balto. City Circuit Court 1999-2001) – Appointed by
Court and Maryland Securities Commissioner to serve as Receiver in fraud action against securities
broker and investment company. Duties included closure of business, investigation of fraudulent
activities and pursuit of funds to compensate defrauded investors.

Booth v. Maryland, 112 F.3d 139 (4th Cir. 1997) – Pro bono representation of Maryland death row
inmates in civil rights action addressing scope of Eleventh Amendment and death penalty habeas
corpus legislation.

Mercantile-Safe Deposit & Trust Co. v. Washington College, et al., (Md. Ct. Spec. App. 1997) –
Representation of college in dispute over interpretation of charitable remainder trusts.

Keeler v. Mayor & City Council of Cumberland, 928 F. Supp. 591 (D. Md. 1996) – Representation
of Roman Catholic Cardinal and Church in dispute with local government involving religious free
exercise, historic preservation and unconstitutional taking of property.

Blistein v. St. John’s College, 74 F.3d 1459 (4th Cir. 1996) – Representation of college in defense of
age discrimination lawsuit.

Doe v. University of Maryland Medical System, 50 F.3d 1261 (4th Cir. 1995) – Representation of
academic medical center in defense of employment discrimination lawsuit brought by HIV-positive
physician.

Black Officers Association v. Department of Natural Resources, et al., (D. Md. 1994) – Appointed
by the Attorney General of Maryland to defend State DNR police officers in employment
discrimination and civil rights action. Resolved through mediation with U.S. Department of Justice.

Ritchie v. Donnelly, 324 Md. 344, 597 A.2d 432 (1991) – Appointed by Attorney General of
Maryland to defend county sheriff in employment discrimination lawsuit.

State v. Jeffrey Levitt (Circ. Ct. Balto. City) – Prosecution of savings & loan owner and attorney for
theft of $14,600,000, resulting in conviction and restitution of stolen funds.

State v. Allan Pearlstein, 76 Md. App. 507, 547 A.2d 645 (1988) – Prosecution of savings & loan
owner for theft of $640,000, resulting in conviction and recovery of stolen funds.
        Case 1:20-cv-03538-GLR Document 3-1 Filed 12/07/20 Page 13 of 25



PETER E. KEITH
Page 5

Greenberg v. State, 66 Md. App. 24, 502 A.2d 522 (1986) – Represented State in defeating
constitutional and environmental challenge to Baltimore-Washington International Airport zoning.

ADMITTED TO PRACTICE LAW:

Maryland (1980)
U.S. District Court for the District of Maryland (1980)
U.S. Court of Appeals for the Fourth Circuit (1981)
U.S. Supreme Court (1993)
U.S. Tax Court (2002)
U.S. District Court for the Eastern District of Michigan (2008)
U.S. Court of Appeals for the Sixth Circuit (2010)

MEMBER:                 American, Maryland, and Baltimore City and Federal Bar Associations
                        American Health Lawyers Association
                        Fellow, American College of Trial Lawyers
                        Regularly listed in Maryland Super Lawyers, Best Lawyers in America,
                            and other publications
                        Permanent Member, Fourth Circuit Judicial Conference
                    Case 1:20-cv-03538-GLR Document 3-1 Filed 12/07/20 Page 14 of 25
                                                                                        Mark S. Saudek
                                                                                        Direct Dial: 410.347.1365
                                                                                        msaudek@gejlaw.com




                                                     Mark S. Saudek
                                                     Partner

                                                     Mark Saudek handles a broad range of complex commercial
                                                     litigation and general civil litigation in federal courts and
                                                     administrative tribunals, as well as in the state courts for
                                                     Maryland and the District of Columbia. His wide-ranging
                                                     litigation practice focuses on commercial contract disputes,
                                                     business torts, noncompetition, trade secret, intellectual
Practice Areas
                                                     property, estate and trust, and fiduciary disputes. Mark also
• Employment
• Health                                             has extensive experience litigating and counseling clients in
• Litigation                                         employment-related matters, including defending against class
                                                     actions and FLSA collective actions. He has significant
Education
                                                     experience conducting internal investigations and
• Wesleyan University, BA, with honors, 1989
• University of Maryland School of Law, JD, with     representing court-appointed monitors and receivers in
  honor, 1995                                        matters concerning hundreds of millions of dollars. He is a
                                                     Certified Electronic Discovery Specialist. In 2015, Mark was
Court Admissions
                                                     recognized by The Daily Record as a Leadership in Law award
• United States Supreme Court
• United States Court of Appeals for the Fourth      winner. He is recognized by Best Lawyers in America 2020 as
  Circuit                                            one of Maryland's leading litigation lawyers.
• United States Court of Appeals for the District
  of Columbia Circuit
• United States District Court for the District of
                                                     Mark engages in extensive pro bono work including handling
  Maryland                                           civil rights and constitutional law cases involving the First,
• United States District Court for the District of   Fifth, Eighth, and Fourteenth Amendments to the US
  Columbia
• Maryland State Courts                              Constitution.
• District of Columbia Courts
                                                     From 1995 to 1996, Mark served as law clerk to the Honorable
Bar Admissions                                       Catherine C. Blake of the United States District Court for the
• Maryland                                           District of Maryland. Before law school, Mark taught high
• District of Columbia
                                                     school English and Economics, and coached soccer, wrestling,
                                                     and lacrosse.
                                                     Bar and Professional Memberships
                                                     Federal Bar Association-Maryland, President
                                                     Fourth Circuit Judicial Conference, Permanent Member
                                                     American Bar Foundation, Fellow
                                                     Foundation of the Federal Bar Association, Fellow
                                                     American Bar Association
                                                     Maryland State Bar Association
                                                     American Health Lawyers Association
                                                     Wranglers Law Club
                                                     Civic and Charitable Service
                                                     United States District Court for the District of Maryland
                                                      Bench-Bar Liaison Committee
                                                     United States District Court for the District of Maryland Pro
                                                      Bono Lawyers Appointment Committee, Chair
                                                     Open Doors to the Federal Court Program, Co-Chair
                                                     The Loading Dock, President, Board of Directors
Case 1:20-cv-03538-GLR Document 3-1 Filed 12/07/20 Page 15 of 25
                  Maryland Public Interest Law Project, former Board Member
                  Moses Brown School Tutoring Program, Founder
                  Teach for America – Baltimore, former Board Member
                  U.S. Lacrosse Youth Rules Committee
                  Cardinal Crease Club Foundation (supporting Calvert Hall
                   lacrosse), Board Member
                  FCA Maryland Lacrosse
       Case 1:20-cv-03538-GLR Document 3-1 Filed 12/07/20 Page 16 of 25



                                        Mark S. Saudek
                                 Gallagher Evelius & Jones LLP
                               218 North Charles Street, Suite 400
                                      Baltimore MD 21201
                                          410.347.1365
                                      msaudek@gejlaw.com


EDUCATION:                   Wesleyan University, B.A. (1989), with honors
                             University of Maryland School of Law, J.D. (1995), with honors


EMPLOYMENT:

2006 - Present               Gallagher Evelius & Jones LLP, Partner

       Partner specializing in trial and appellate complex litigation and internal investigations.
       Clients include major corporations, hospitals, governmental agencies, privately-held
       businesses, non-profits, and individuals. Areas of practice include business and commercial,
       employment, trust and estate, securities regulation, health care, and financial disputes.


1997 - 2006                  Hogan Lovells LLP, Partner

       Partner specializing in trial and appellate complex litigation and internal investigations.
       Clients included international banks, major corporations, privately-held businesses, non-
       profits, and individuals. Areas of practice included business/commercial litigation,
       securities, employment, securities regulation, and financial-related disputes.


1996-97                      DLA Piper LLP, Associate

       Associate specializing in employment litigation and internal investigations. Areas of
       practice included business/commercial litigation, securities, employment, securities
       regulation, and financial-related disputes.

1995 - 1996                  United States District Court for the District of Maryland,
                             Law Clerk to Hon. Catherine C. Blake

       Drafted opinions and bench memoranda. Assisted Judge with all trial and pretrial matters.
       Assisted Judge with all matters before United States District Court, and served as law clerk
       to specially-assigned Judge of United States Court of Appeals for the Fourth Circuit.
       Case 1:20-cv-03538-GLR Document 3-1 Filed 12/07/20 Page 17 of 25



Mark S. Saudek
Page 2

CIVIC & CHARITABLE SERVICE:

      United States District Court for the District of Maryland Bench-Bar Liaison Committee

      United States District Court for the District of Maryland Pro Bono Lawyers Appointment
             Committee, Chair

      Open Doors to the Federal Court, Co-Chair

      The Loading Dock, former President, Board of Directors

      Maryland Public Interest Law Project, former Board Member

      Moses Brown School Tutoring Program, Founder

      Teach for America - Baltimore, former Board Member

      U.S. Lacrosse Youth Rules Committee

      Cardinal Crease Club Foundation (serving Calvert Hall College High School lacrosse
             program), Secretary, Board Member

      FCA Maryland Lacrosse


MSS Representative Matters

   Court-Appointed Representations

   Federal Trade Commission v. Midway Industries, et al., United States District Court for the
       District of Maryland
           Appointed as counsel to receiver in largest fraud action brought before court to date,
           with respect to entities accused by FTC of fraudulent and deceptive sales practices;
           assumed control over and wound down 180-employee, $15 million annual revenue
           business, conducted internal investigation of business practices, reported to court,
           and recovered assets of over $16 million that generated $11.9 million for victims of
           fraud and criminal guilty pleas by eleven former executives.

   United States v. Maxim Healthcare Services, United States District Court for the District of
       New Jersey
           Appointed as counsel to monitor of national home healthcare provider; oversaw
           investigation of operations, finances, and employment of thousands of employees in
           hundreds of branch offices across the United States; reported to United States
           Attorney for the District of New Jersey.
       Case 1:20-cv-03538-GLR Document 3-1 Filed 12/07/20 Page 18 of 25



Mark S. Saudek
Page 3

   Federal Trade Commission v. Residential Relief Foundation, United States District Court for
       the District of Maryland
           Appointed as counsel to receiver in case involving deceptive marketing practices
           associated with home mortgage loans; oversaw investigation of operations, finances,
           and winding down of business, pursuit of claims and recovery of assets for victims
           of unlawful practices; achieved recovery of over $6 million for distribution to
           defrauded creditors.

   Lubin v. Williams, Circuit Court for Prince George’s County, Maryland
           Appointed as counsel to receiver in securities fraud case that led to recovery of over
           $2 million for Ponzi scheme victims and criminal guilty pleas by three former
           executives; oversaw investigation of operations, finances, and winding down of
           business, pursuit of claims and recovery of assets for victims of unlawful practices.


   Litigation

   Brightview v. Teeters, U.S. District Court for the District of Maryland
           Obtained preliminary injunction against former executives on federal and state trade
           secrets claims on behalf of developer and operator of senior living communities.

   Jien, et al. v. Purdue Farms, Inc., et al., U.S. District Court for the District of Maryland
           Achieved dismissal of all claims behalf of national poultry producer against class
           action complaint alleging violation of Sherman Antitrust Act.

   Mayor & City Council of Baltimore v. BP, plc, et al., Circuit Court for Baltimore City
           Represent national oil and gas extractor, defending against claims asserted by City of
           Baltimore for alleged damages associated with global warming.

   Park v. Radio Free Asia, U.S. District Court for the District of Columbia
           Obtained jury verdict on behalf of international broadcasting company on federal
           and District of Columbia employment discrimination claims by former executive.

   Goldfields, plc v. Harmony Gold, plc, U.S. District Court for the Southern District of
       New York
           Defeated demand for injunction under Securities Act of 1934, brought on behalf of
           largest South African gold mining company in tender offer action.

   English v. Miles & Stockbridge P.C., Circuit Court for Baltimore City
           Tried and resolved on appeal claims of fraud and breach of partnership agreement
           brought by former partner against a major Mid-Atlantic law firm.
       Case 1:20-cv-03538-GLR Document 3-1 Filed 12/07/20 Page 19 of 25



Mark S. Saudek
Page 4

   De Bekessy v. Floyd, et al., Circuit Court for Baltimore City
           Tried and resolved on appeal before Court of Special Appeals of Maryland claim by
           English citizen over $50 million trust, involving laws and witnesses of United States,
           France, Switzerland, and the United Kingdom.

   Dale v. O.C. Freddie’s, Inc., United States District Court for the District of Maryland
           Achieved dismissal by of Fair Labor Standards Act collective action &
           Wage Payment & Collection Law class action claims against restaurant owners.

   Fisher v. J.O. Spice, Inc., United States District Court for the District of Maryland
           Achieved dismissal on behalf of national spice manufacturer against claims of sexual
           harassment by chief executive officer.

   Scleparis v. Tissue Banks International, Inc., United States District Court for the District of
       Massachusetts
           Achieved complete defense verdict in jury trial on behalf of national healthcare
           organization against claims of discrimination by former executive.

   Osiris Therapeutics, Inc. v. Lee, et al., Circuit Court for Howard County, Maryland
           Obtained injunction on behalf of biotechnology company against former chief
           scientist who misappropriated trade secret, confidential, and proprietary information.

   Laureate International, Inc. v. Ferrari, et al., District Court for Bexar County, Texas
           Represented international university in against former executive, asserting claims for
           misappropriation of trade secrets and breach of noncompetition covenants.

   Pinnacle Treatment Centers, Inc. v. Endeavor House North, Inc., United States District Court
   for the District of New Jersey
           Represented seller of chain of substance abuse treatment centers against claims of
           fraud and breach of contract regarding $15 million purchase price earn-out.

   Gateway Senior Housing, Ltd. v. MMA Financial, Inc., United States District Court for the
       Eastern District of Texas
           Represented real estate developer against claim for fraud and breach of contract of
           sale of senior living community.

   Durant v. Baltimore Ravens, Circuit Court for Baltimore City
           Achieved dismissal of tort claims brought against National Football League
           franchise.
       Case 1:20-cv-03538-GLR Document 3-1 Filed 12/07/20 Page 20 of 25



Mark S. Saudek
Page 5

   Millbrook Communications, Inc. v. Panthers Football, LLC, District Court of Maryland
           Achieved dismissal of contract claims against National Football League Franchise

   Smith v. Deutsche Bank, Circuit Court for Baltimore City
           Achieved summary judgment on certain claims and resolved case pre-trial for
           international broker-dealer accused of fraud and breach of fiduciary duty.


ADMITTED TO PRACTICE LAW:

      Maryland (1995)

      U.S. District Court for the District of Maryland (1996)

      U.S. Court of Appeals for the Fourth Circuit (1996)

      U.S. District Court for the District of Columbia (2000)

      U.S. Supreme Court (2002)


BAR AND PROFESSIONAL MEMBERSHIPS

      Federal Bar Association-Maryland, President (2016-17)

      Fourth Circuit Judicial Conference, Permanent Member

      American Bar Foundation, Fellow

      Foundation of the Federal Bar Association, Fellow

      American Bar Association

      Maryland State Bar Association

      American Health Lawyers Association

      Wranglers Law Club

      Regularly listed in Best Lawyers in America, Maryland Super Lawyers, and other
      publications
                   Case 1:20-cv-03538-GLR Document 3-1 Filed 12/07/20 Page 21 of 25
                                                                                        Meghan K. Casey
                                                                                        Direct Dial: 410.951.1419
                                                                                        mcasey@gejlaw.com




                                                     Meghan K. Casey
                                                     Counsel

                                                     Meghan is a member of Gallagher’s Litigation Group. She
                                                     represents individuals and educational, non-profit,
                                                     religious, and commercial entities in civil disputes in
                                                     federal and state courts.

                                                     Meghan joined the firm following several years of
Practice Areas                                       government service, first as Deputy Legal Counsel in the
•    Litigation                                      Maryland Governor’s Office, and then as an Assistant
                                                     Attorney General in the Civil Litigation Division of the
Education
                                                     Maryland Attorney General’s Office. She previously
•    Yale University, BA, magna cum laude, with
     departmental honors, 2002                       worked as an associate in a national law firm,
     Phi Beta Kappa                                  representing clients in complex commercial disputes and
•    University of Virginia School of Law, J.D.
     2008
                                                     government investigations.
     Order of the Coif
                                                     After graduating from law school, Meghan served as a law
Court Admissions                                     clerk to the Honorable J. Frederick Motz, U.S. District
•    Maryland State Courts                           Court for the District of Maryland (2008-2009) and the
•    United States Court of Appeals for the
     Fourth Circuit
                                                     Honorable Norman H. Stahl, U.S. Court of Appeals for the
•    United States District Court for the District   First Circuit (2009-2010).
     of Maryland
•    United States District Court for the District   Before attending law school, Meghan served as a Teach for
     of Columbia
                                                     America Corps Member in Houston, Texas, where she
Bar Admissions                                       worked as an elementary school teacher and was named
•    Maryland                                        Teacher of the Year for her school in 2004.
•    District of Columbia
•    New York
                                                     Bar and Professional Memberships
                                                     Maryland State Bar Association
                                                     Bar Association of Baltimore City

                                                     Civic and Charitable Service
                                                     Baltimore Design School, Board of Trustees (2019 –
                                                      present)
                                                     The Intersection, Board of Directors (2019 – present)
             Case 1:20-cv-03538-GLR Document 3-1 Filed 12/07/20 Page 22 of 25


                                        MEGHAN K. CASEY
         218 N. Charles Street, Suite 400  Baltimore, Maryland 21201  410-951-1419  mcasey@gejlaw.com

EXPERIENCE
 Gallagher Evelius & Jones LLP                                                                      Baltimore, MD
 Partner                                                                                     January 2020 – present
 Counsel                                                                            December 2018 – December 2019
          Represents individuals and educational, non-profit, religious, and commercial clients in civil disputes in
           federal and state courts and in administrative proceedings.
          Conducts internal investigations and responds to government investigations on behalf of clients.
          Maintains an active pro bono practice including representing a client seeking political asylum in the United
           States. Member of the Gallagher pro bono team that earned the honor Firm of the Year in 2019 from The
           Tahirih Justice Center.

 Office of the Attorney General of Maryland                                                           Baltimore, MD
 Assistant Attorney General, Civil Litigation Division                               February 2015 – November 2018
          Represented the State of Maryland and its agencies and officials in high-profile civil suits in federal and
           state courts at the trial and appellate levels, including the successful defense of an enforcement action by
           the Maryland Securities Commissioner, sanctioning an investment adviser for over 1,000 violations of the
           Maryland securities laws.
          Represented the State in investigations and civil prosecutions of violations of state laws designed to
           protect vulnerable persons from fraud and abuse, including the prosecution of a structured settlement
           factoring company and its principals under the Maryland Consumer Protection Act and the prosecution of
           a nursing home provider and its owners under the Maryland Patient’s Bill of Rights and the Maryland
           False Health Claims Act.
          Reviewed appellate briefs for attorneys in other divisions of the Office and provided strategic litigation
           advice.

 Office of Legal Counsel, Governor Martin O’Malley of Maryland                                       Annapolis, MD
 Deputy Legal Counsel                                                                   February 2014 – January 2015
          Served as the Governor’s legal advisor for a portfolio of state agencies, including the Departments of
           Public Safety and Correctional Services, Juvenile Services, Human Services, Health, and the Maryland
           Higher Education Commission.
          Reviewed the performance of those agencies as part of the Governor’s StateStat initiative; advised the
           Governor and his staff on legal questions arising from the administration of policies and programs in
           criminal justice, public health, social services, and education.
          Drafted executive orders issued by the Governor; reviewed petitions for pardon and executive clemency
           and made recommendations to the Governor.

 Williams & Connolly LLP                                                                          Washington, DC
 Associate                                                                           November 2010 – February 2014
          Represented clients in complex civil matters in state, federal, and foreign courts and in government
           investigations, including by the SEC. Defended clients against claims of securities fraud, breach of
           fiduciary duty, products liability, and breach of contract, among others.

 The Honorable Norman H. Stahl, U.S. Court of Appeals, First Circuit                                    Boston, MA
 Law Clerk                                                                             September 2009 – August 2010

 The Honorable J. Frederick Motz, U.S. District Court, District of Maryland               Baltimore, MD
 Law Clerk                                                                  September 2008 – August 2009
           Case 1:20-cv-03538-GLR Document 3-1 Filed 12/07/20 Page 23 of 25


 Teach for America, Houston Independent School District                                              Houston, TX
 Teacher, Sugar Grove Elementary School                                                    August 2002 – June 2005
 Honors:      Selected by faculty as Teacher of the Year for Sugar Grove Elementary School in 2004.

EDUCATION
 UNIVERSITY OF VIRGINIA SCHOOL OF LAW, Charlottesville, VA
 J.D., May 2008
 Honors:      Order of the Coif
              Eppa Hunton IV Memorial Book Award, awarded to a graduate who demonstrates unusual aptitude
              in litigation and shows a keen understanding of a lawyer’s ethical and professional responsibility
              Bracewell & Giuliani LLP Award for Best Oralist, Legal Research and Writing Program
 YALE UNIVERSITY, New Haven, CT
 B.A. History, magna cum laude with departmental honors, May 2002
 Honors:      Phi Beta Kappa
              Reginald L. Tucker Prize, awarded to the Berkeley Residential College senior who best contributed to
              making the college a closer, more vital community

BAR MEMBERSHIPS
     Maryland; District of Columbia; New York
     U.S. Court of Appeals for the Fourth Circuit; U.S. District Courts for the Districts of Maryland and D.C.
     American Bar Association; Maryland State Bar Association; Federal Bar Association, Maryland Chapter; Bar
      Association of Baltimore City

COMMUNITY ENGAGEMENT AND HONORS
     Baltimore Design School – Board of Trustees, Executive Committee, Governance Committee Chair
     The Intersection – Board of Directors
     CollegeBound Foundation – Co-Chair Lawyers’ Campaign, College Completion Mentor
     Marion Burk Knott Scholarship Fund Committee – Committee Member
     Teach for America Baltimore, Alumni Council – Member
     Recognized as one of The Daily Record’s Leading Women in 2019
                   Case 1:20-cv-03538-GLR Document 3-1 Filed 12/07/20 Page 24 of 25
                                                                                 Ella R. Aiken
                                                                                 Direct Dial: 410.951.1420
                                                                                 eaiken@gejlaw.com




                                                  Ella R. Aiken
                                                  Associate

                                                  Ella Aiken practices in Gallagher’s Litigation Group in a
                                                  wide variety of matters, including commercial
                                                  litigation, business disputes, property management,
                                                  health care regulatory matters, intellectual property
                                                  infringement and enforcement actions, and the defense
                                                  of medical malpractice claims. Ella also practices in
Practice Areas
• Education
                                                  our Education and Health Law Groups, advising our
• Litigation                                      clients on privacy regulations and intellectual property
• Health Law                                      related concerns.
Education
• Columbia Law School, JD, 2011                   Ella graduated from Columbia University School of Law
• University of Amsterdam School of Law,          where she earned her J.D. in 2011 and was a Harlan
  LLM, cum laude, 2011, International
  Criminal Law
                                                  Fiske Stone Scholar. Also in 2011, she received her
• Columbia University, BA, 2007                   LL.M. in International Criminal Law, cum laude, from
                                                  the University of Amsterdam Law School. Ella earned
Court Admissions
                                                  her undergraduate degree from Columbia University in
• Maryland State Courts
• New York State Courts                           2007. Prior to joining Gallagher, Ella practiced civil
• United States District Court for the Southern   litigation and intellectual property law in New York
  District of New York
• United States District Court for the Eastern
                                                  City.
  District of New York
                                                  Articles and Presentations
Bar Admissions                                    Co-Author, “Supreme Court to Decide Important Issue
• Maryland                                         In Class-Action Litigation,” Westlaw Journal
• New York
                                                   Environmental, vol. 34 no. 23, 2014

                                                  Civic and Charitable Service
                                                  Maryland Lawyers for the Arts, Board of Directors
                                                    (2016-present)
                                                  Itineris, Board of Directors (2018-present)
              Case 1:20-cv-03538-GLR Document 3-1 Filed 12/07/20 Page 25 of 25
                                                  Ella Aiken
3241 Chestnut Ave.                                                                       Cell: (917) 690-0137
Baltimore Maryland, 21211                                                                eaiken@gejlaw.com
EDUCATION
  COLUMBIA UNIVERSITY SCHOOL OF LAW, J.D. (2011)
  UNIVERSITY OF AMSTERDAM, AMSTERDAM LAW SCHOOL, LL.M., International Criminal Law (2011)
  COLUMBIA UNIVERSITY, COLUMBIA COLLEGE, B.A., Philosophy, Classical Studies (2007)

LEGAL EXPERIENCE
  GALLAGHER EVELIUS & JONES, LLP, Baltimore, Maryland
  Associate                                                                                   July 2014 – Present
  Represent clients in commercial litigation and health care related litigation, regulatory and legislative matters.
   - Lead attorney representing client in $2.5 million breach of contract action in Cook County, IL since
      2016, including several motions and oral arguments; granted summary judgment, currently on appeal.
   - Manage all aspects of litigations from pleadings through fact and expert discovery, settlement, summary
      judgment, and trial preparation; take and defend fact and expert depositions; draft and argue motions.
   - Provide routine risk management counsel for health care and housing provider with 40+ locations.
   - Represent health care clients in Certificate of Need proceedings involving $100 million+ projects before
      the Maryland Health Care Commission; represented clients in judicial review of CON decisions.

  GARVEY, SHUBERT, BARER (now Foster Gavey), New York, New York
  Associate                                                                               July 2013 – July 2014
  Represented clients in commercial litigations in New York State and federal district and bankruptcy courts.
   - Managed all aspects of cases from pleadings through fact and expert discovery, settlement, summary
      judgment, and trial preparation; acted as primary client contact.
   - Appeared in state and federal district and bankruptcy courts for settlement and pretrial conferences.
   - Argued motion in SDNY involving trustee avoidance action; argued several motions in state court;
      researched and drafted appellate briefs.

  DUNNEGAN & SCILEPPI LLC (formerly Dunnegan LLC), New York, New York
  Associate,                                                                        September 2011 – July 2013
  Summer Associate, Law Clerk                                                           May 2010 – May 2011
  Represented clients in commercial disputes and litigation in federal court. Represented IP owners in creating
  and implementing litigation programs to enforce rights.
   - Drafted documents for all stages of litigation in federal court, including pleadings, discovery, expert
       disclosures, motions to compel, for summary judgment, and in limine, voir dire, jury instructions.
   - Represented IP rights holders in judgment enforcement activities against foreign judgment debtor,
       including investigation and levying of assets.
   - Researched and drafted portions of brief and assisted in argument preparation for patent infringement
       appeal before the Supreme Court of the United States, Global-Tech Appliances Inc. v. SEB S.A. (2011).

BOARD SERVICE
  MARYLAND VOLUNTEER LAWYERS FOR THE ARTS, Board Member since 2016 of organization dedicated to
  protecting Maryland artists’ legal rights
  ITINERIS, Board Member since 2018 of organization providing services to adults with autism.

BAR ADMISSIONS
  New York State (2012), EDNY (2012), SDNY (2012), Maryland (2016)
